      Case 2:19-cv-01878-MMD-NJK Document 29 Filed 03/23/20 Page 1 of 3




1    Michael N. Feder, Nevada Bar No. 7332
     DICKINSON WRIGHT PLLC
2    8363 West Sunset Road, Suite 200
     Las Vegas, Nevada 89113-2210
3    Telephone: (702) 550-4400
4    Facsimile: (844) 670-6009
     mfeder@dickinson-wright.com
5
     Ryan W. Koppelman (pro hac vice)
6    ALSTON & BIRD LLP
     950 Page Mill Road
7    Palo Alto, CA 94304
8    Telephone: (650) 838-2000
     Facsimile:    (650) 838-2001
9    ryan.koppelman@alston.com

10   Attorneys for Plaintiff
     IP Power Holdings Limited
11
12
                                 UNITED STATES DISTRICT COURT
13                                    DISTRICT OF NEVADA
14
15   IP POWER HOLDINGS LIMITED,                   Case No. 2:19-cv-01878-MMD-NJK
16               Plaintiff,
                                                  STIPULATION FOR EXTENSION OF
17        v.                                      TIME TO SUBMIT PROPOSED
                                                  DISCOVERY PLAN AND SCHEDULING
18   WESTFIELD OUTDOOR, INC.,                     ORDER
19               Defendant.                       (FIRST REQUEST)
20
21
22
23
24
25
26
27
28
                                              1
                                                        STIPULATION FOR EXTENSION OF TIME
                                                              Case No.: 2:19-cv-01878-MMD-NJK
         Case 2:19-cv-01878-MMD-NJK Document 29 Filed 03/23/20 Page 2 of 3




1             Pursuant to Local Rule 7-1, the parties have agreed and stipulate as follows.
2             Whereas, parties telephonically conducted the Fed. R. Civ. P. 26(f) scheduling conference on
3    March 20, 2020.
4             Whereas, the parties’ Proposed Discovery Plan and Scheduling Order is otherwise due on
5    March 23, 2020.
6             Whereas, the parties require additional time to consider certain scheduling issues in light of
7    the COVID-19 pandemic and additional time to submit the Proposed Discovery Plan and Scheduling
8    Order.
9             Whereas, this is the parties first stipulation for an extension of time to submit a Proposed
10   Discovery Plan and Scheduling Order.
11            Therefore, the parties hereby stipulate to a 7-day extension of time, until March 30, 2020, for
12   the parties to submit a Proposed Discovery Plan and Scheduling Order.
13
      Dated: March 22, 2020                           By: /s Michael N. Feder
14
                                                      Michael N. Feder, Nevada Bar No. 7332
15                                                    DICKINSON WRIGHT PLLC
                                                      8363 West Sunset Road, Suite 200
16                                                    Las Vegas, Nevada 89113-2210
                                                      Telephone: (702) 550-4400
17                                                    Facsimile:   (844) 670-6009
                                                      mfeder@dickinson-wright.com
18
                                                      Ryan W. Koppelman (pro hac vice)
19                                                    ALSTON & BIRD LLP
                                                      950 Page Mill Road
20                                                    Palo Alto, CA 94304
                                                      Telephone: (650) 838-2000
21                                                    Facsimile:    (650) 838-2001
                                                      ryan.koppelman@alston.com
22                                                    tim.watson@alston.com

23                                                    Attorneys for Plaintiff IP Power Holdings

24   …
25   …
26   …
27   …
28
                                                          2
                                                                      STIPULATION FOR EXTENSION OF TIME
                                                                            Case No.: 2:19-cv-01878-MMD-NJK
       Case 2:19-cv-01878-MMD-NJK Document 29 Filed 03/23/20 Page 3 of 3



                                                      By: /s Michael L. Nepple
1                                                     Jennifer L. Micheli, Nevada Bar No. 11210
                                                      MARQUIS AURBACH COFFING
2                                                     10001 Park Run Drive
                                                      Las Vegas, NV 89145
3                                                     (702)-382-0711
                                                      (702)-382-5816 (facsimile)
4                                                     jmicheli@maclaw.com
5                                                     David B. Jinkins (pro hac vice)
                                                      Matthew A. Braunel (pro hac vice)
6                                                     Michael L. Nepple (pro hac vice)
                                                      THOMPSON COBURN LLP
7                                                     One US Bank Plaza
                                                      St. Louis, MO 63101-1693
8                                                     (314)-552-6000
                                                      (314)-552-7000 (facsimile)
9                                                     djinkins@thompsoncoburn.com
                                                      mbraunel@thompsoncoburn.com
10                                                    mnepple@thompsoncoburn.com
11                                                    Counsel for Defendant Westfield Outdoor, Inc.
12
13
14                                                  ORDER
15          Having read the STIPULATION FOR EXTENSION OF TIME TO SUBMIT PROPOSED
16   DISCOVERY PLAN AND SCHEDULING ORDER, and for good cause shown, the Court hereby
17   grants the parties an additional 7-day extension of time, or until March 30, 2020, to file its Proposed
18   Discovery Plan and Scheduling Order.
19                                                          IT IS SO ORDERED:
20
21
                                                            UNITED
                                                            United   STATES
                                                                   States    DISTRICT
                                                                          Magistrate    JUDGE
                                                                                     Judge
22
23
                                                                    March 24, 2020
24                                                          DATED: ________________________

25
26
27
28
                                                        3
                                                                    STIPULATION FOR EXTENSION OF TIME
                                                                          Case No.: 2:19-cv-01878-MMD-NJK
